EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ K. E. Bailey Keith E. Bailey Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ R. A. Bemis Richard A. Bemis Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ William J. Brodsky William J. Brodsky Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Albert J. Budney, Jr. Albert J. Budney, Jr. Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Pastora San Juan Cafferty Pastora San Juan Cafferty Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Ellen Carnahan Ellen Carnahan Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ R. C. Gallagher Robert C. Gallagher Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Kathryn M. Hasselblad-Pascale Kathryn M. Hasselblad-Pascale Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ J. W. Higgins John W. Higgins Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ James L. Kemerling James L. Kemerling Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Michael E. Lavin Michael E. Lavin Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ William F. Protz, Jr. William F. Protz, Jr. Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Charles A. Schrock Charles A. Schrock Director
